Citation Nr: 0524221	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  00-00 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for status post gastrectomy 
for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


REMAND

The veteran served on active duty from August 1972 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In June 2002, the veteran a appeared at 
a hearing before a Veterans Law Judge.  However, prior to a 
final appellate decision, that Veterans Law Judge left the 
Board, and, in August 2005, the veteran was notified that, as 
a result, he had a right to another Board hearing.  In a 
statement received in August 2005, he requested a hearing 
before a Veterans Law Judge to be held at the RO.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO (Travel 
Board hearing).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

